Citation Nr: 0108882	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  92-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for a dysthymic 
disorder.

3.  Entitlement to an increased evaluation for hypertensive 
heart disease, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for gouty 
arthritis, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased evaluation for a conversion 
disorder, currently evaluated as 10 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which increased evaluations were 
denied for hypertensive heart disease, gouty arthritis, and 
hysterical neurosis, conversion type.  By that same rating 
action, service connection was denied for dysthymic disorder 
and entitlement to a total rating based on individual 
unemployability was also denied.  In an April 1994 decision, 
the RO denied a claim for service connection for headaches. 

The claims on appeal were initially remanded by the Board in 
May 1993, for the purpose of further development including 
additional examinations and medical evaluations, a request 
for a social and industrial survey, requests for additional 
treatment records and information regarding the veteran's 
employment, and adjudication of the inextricably intertwined 
issue of entitlement to service connection for headaches.  In 
January 1996, the instant claims were again remanded, in 
order to obtain reports of medical examinations and an 
additional medical opinion.  Having reviewed the record, the 
Board is satisfied that the development specified in prior 
remand has been completed to the extent possible and that 
with the exception of one claim which must be remanded and 
one claim which must be deferred, the claims on appeal are 
ready for appellate adjudication.  

The claim for an evaluation in excess of 30 percent disabling 
for hypertensive heart disease is the subject of a remand 
which immediately follows the decision herein.  The claim for 
entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
deferred pending the completion of the evidentiary 
development specified in the remand.  

On review of the record, the Board notes that statements by 
the veteran and his representative on appeal may be construed 
as claims for service connection for residuals of a 
cerebrovascular accident and a claim to reopen a claim for 
service connection for diabetes mellitus.  These issues are 
referred to the RO for further clarification and any 
appropriate adjudicatory action.  


FINDINGS OF FACT

1.  Service medical records are negative for treatment or 
diagnosis of a dysthymic disorder, and post-service treatment 
for depressive reaction is not shown until 1977.  

2.  The veteran has not presented competent medical evidence 
indicating an etiological relationship between the currently 
diagnosed dysthymic disorder and the period of active 
service; nor does the record include competent evidence of a 
relationship between a dysthymic disorder and the veteran's 
service-connected disabilities, to include hysterical 
neurosis, conversion type; gouty arthritis; and hypertensive 
heart disease.  

3.  A notation of "headaches, probably related to 
hypertension," is indicated on the 1968 separation 
examination report, and the post-service treatment records 
show complaints and treatment for headaches associated with 
the use of hypertensive medications.  
4.  The veteran's post-service treatment for headaches 
(attributed to hypertensive medications) cannot be 
disassociated from his period of active service and the of 
treatment for hypertension-related headaches therein.   

5.  The available evidence does not indicate that gouty 
arthritis is manifested by symptom combinations productive of 
definite impairment in health or incapacitating exacerbations 
at a frequency of 3 or more times per year.  

6.  The service-connected conversion disorder is manifested 
by considerable impairment in the ability to establish or 
maintain effective or favorable relationships and 
considerable impairment in the ability to obtain and maintain 
employment.  


CONCLUSIONS OF LAW

1.  A dysthymic disorder was not incurred in or aggravated by 
active service; nor is a dysthymic disorder proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.310 (2000).  

2.  A headache disorder is proximately due to or the result 
of the service-connected hypertensive heart disease.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (2000).

3.  The schedular criteria for an evaluation in excess of 20 
percent disabling have not been met for gouty arthritis.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.71, Diagnostic Code 5017-5002 (2000).  

4.  The service-connected conversion disorder is 50 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9402 (1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
claims on appeal, 38 U.S.C.A. § 5103, which concerns VA's 
duty to assist a claimant with the development of facts 
pertinent to his claim, has been substantially revised.  The 
revised statutes provide that VA must make "reasonable 
efforts" to obtain relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  In the case of a claim for disability 
compensation, the assistance provided by VA shall also 
include providing a medical examination or obtaining an 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  In addition, the claimant and 
his representative must be notified when VA is unable to 
obtain all of the relevant records which are sought in 
conjunction with a claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
Board finds that these revisions are applicable to the claims 
on appeal as they are more favorable than the prior statutory 
provisions.  See Karnas v. Derwinski, 1 Vet.App. 308 (1991).  

Having reviewed the record, the Board finds that the duty to 
assist has been satisfied in accordance with the VCAA.  The 
record indicates that during the course of the appeals 
period, the veteran has been afforded VA examinations 
regarding his service-connected gouty arthritis and 
conversion disorder disabilities.  In addition, he has been 
afforded an examination for the purpose of identifying the 
etiology of his currently manifested dysthymic disorder.  
Available VA outpatient and hospital records have been 
obtained for the majority of the appeals period, and a 
substantial number of additional VA outpatient treatment 
records and disability evaluation reports were obtained from 
the Social Security Administration.  In addition, the veteran 
was afforded a hearing before the undersigned in conjunction 
with his claim.  

Thus, the Board finds that the required evidentiary 
development has been completed to the fullest possible extent 
and that the claims discussed herein are ready for appellate 
adjudication.  This finding is consistent with the contention 
of the veteran's representative, made in the November 1999 
informal hearing presentation, to the effect that the 
veteran's appeals were now fully developed and were ready for 
final Board adjudicatory action.  The Board also finds that 
the veteran has been afforded notice of the evidence 
considered in the adjudication of his claims and with notice 
of the evidence needed to complete his claims, via the 
issuance of a Statement of the Case in April 1991 and 
Supplemental Statements of the Case in September 1991, April 
1994, and March 1999.  See also Robinette v. Brown, 8 
Vet.App. 69 (1995).  


Service Connection Claims

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2000), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  For certain disabilities, including psychoses, 
service connection is warranted on a presumptive basis if the 
disability is manifested to a degree of 10 percent or greater 
within one year following the veteran's discharge from active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service-connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. 3.303(b) (2000).

In deciding whether the claimed benefits are warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dysthymic Disorder

The veteran contends that service connection is warranted for 
a dysthymic disorder.  He and his representative have 
contended that his diagnoses of depression and dysthymia are 
related to his period of active service, and the contention 
has also been made that a dysthymic disorder is secondary to 
the veteran's service-connected disabilities, which include 
hysterical neurosis, conversion type; gouty arthritis; and 
hypertensive heart disease.  

Having reviewed the record, the Board has concluded that 
service connection is not warranted for a dysthymic disorder.  
Specifically, the record indicates that the veteran is 
currently diagnosed and treated for a dysthymic disorder; 
however, the record does not include evidence which suggests 
that this disorder is related to his period of active 
military service.  

Service medical records are negative for treatment or 
diagnosis of dysthymia or depression, although in April 1967 
it was noted that Reserpine (a medication used to treat 
hypertension) was apparently causing anxiety and sweating.  
An April 1968 medical report shows that the veteran was 
hospitalized for observation and evaluation for complaints of 
right sided weakness and hypertension, and on psychiatric 
consultation, diagnoses included conversion reaction.  It was 
noted that stress included routine army life and separation 
from the army.  No neurological disease was found, and the 
veteran was cleared neurologically and psychiatrically for 
discharge.  The June 1968 separation examination report shows 
that the veteran was psychiatrically evaluated as normal.  

On VA examination in January 1977, the veteran complained of 
sleepless nights and bad dreams, and he indicated that these 
problems had been continual since his period of service in 
1968.  The examiner indicated that a diagnostic impression 
was undetermined from the interview, but that the veteran 
probably had an anxiety neurosis.  Thereafter, the post-
service VA outpatient records document continuing mental 
health treatment for complaints including sleep disturbance, 
bad dreams, and stress and tension in work and home 
situations.  An August 1977 treatment note indicates a 
diagnosis of mild depressive reaction, and subsequent 
treatment notes  (dating to as recently as 1994 and 1995) 
show that that the veteran has been afforded ongoing 
psychotherapy for treatment of symptomatology variously 
diagnosed as depressive reaction, depression, adjustment 
reaction, adjustment reaction with depression, and dysthymic 
disorder.  Thus, the veteran has a long history of treatment 
for a dysthymic disorder, and this diagnosis is confirmed by 
VA examinations and psychiatric and psychological 
examinations conducted for Social Security purposes.  

At a personal hearing before a local hearing officer in 
January 1991, the veteran testified that he was taking 
medication for depression twice daily and that the symptoms 
seemed to be getting worse.  He indicated that his doctor had 
told him that his dysthymic disorder was related to his 
service-connected disabilities.  The veteran stated that he 
feels as if just doesn't care and he wants to give up, and 
that he would be better off if he just didn't wake up in the 
morning. 

On VA mental disorders examination in December 1996, the 
examiner was asked to provide an opinion as to whether the 
diagnosis of dysthymic disorder was part and parcel of the 
veteran's service-connected hysterical neurosis, conversion 
type; or secondary to the service-connected hysterical 
neurosis, conversion type; or secondary to other service-
connected disabilities.  The examiner commented that the 
veteran appeared to have a dysthymic disorder, although it 
was not felt that there was any relationship between this 
disorder and the service-connected hysterical neurosis, 
conversion type.  The report indicates that the veteran 
related his depression to a history of a shooting incident 
and not to his physical disabilities, his difficulty getting 
around, or pain.  Therefore, the examiner concluded that 
there was no clear evidence that the dysthymic disorder had a 
direct association with the service-connected hypertension or 
gout, as there was no correlation between his chronic pain 
and ambulation difficulties and his depressive disorder.  

At a personal hearing before the undersigned in October 2000, 
the veteran testified that he has a dysthymic disorder in 
addition to his service-connected psychological condition.  
The veteran reported that he doesn't shower and clean 
properly daily because of this disability, and he avoids 
crowds.  He noted that since a stroke during the period of 
active service, as he got older the dysthymic disorder has 
gotten worse.  

Based on the foregoing evidence, the Board has concluded that 
a grant of service connection is not warranted for a 
dysthymic disorder.  Specifically, treatment for or diagnosis 
of depression or a dysthymic disorder is not shown during the 
period of active service, and although the veteran underwent 
a complete psychiatric evaluation therein, depression and 
dysthymia were not diagnosed.  Following the veteran's 
discharge from service in 1968, there is no record of 
treatment for symptoms of or a diagnosis of depression or 
dysthymia until 1977.  Thus, there is no record of continuity 
of symptomatology for depression or dysthymia from the time 
of service until a diagnosis of depressive reaction is 
indicated in 1977.  

Most importantly, the record does not include an opinion from 
a medical professional which suggests that there is an 
etiological relationship between the currently manifested 
dysthymic disorder and the veteran's period of active 
service.  The outpatient treatment records show treatment for 
depression mainly in the context of occupational and social 
stressors, including employment, financial, and marital 
problems; and there is no evidence showing that treatment for 
depression may be linked to the veteran's military service.  
In fact, at the time of his 1996 examination the veteran 
related his depression to a post-service shooting incident 
that occurred during the course of his employment as a Deputy 
Sheriff.  In light of the absence of evidence of continuity 
of symptomatology or competent medical evidence relating a 
dysthymic disorder to service, a grant of service connection 
for dysthymic under 38 C.F.R. § 3.303 is not warranted by the 
evidence of record.  In addition, there is no evidence of the 
manifestation of or treatment for a psychoses within one year 
following the veteran's discharge from active duty, and thus, 
service connection for a dysthymic disorder is not warranted 
on a presumptive basis.  

The Board also finds that service connection for a dysthymic 
disorder is not warranted on a secondary basis.  On VA 
examination in 1996, the examiner indicated that there was no 
evidence of a direct association between the dysthymic 
disorder and the service-connected hysterical neurosis, 
conversion type, or the veteran's other service-connected 
disabilities of hypertensive heart disease and gouty 
arthritis.  Thus, the VA examiner indicated that the 
diagnosis of dysthymic disorder may be disassociated from and 
is not related to the service-connected hysterical neurosis, 
conversion type, or the other service-connected disabilities.  
Although notified that dysthymic disorder has been identified 
as a separate psychiatric disorder which is unrelated to the 
service-connected hysterical neurosis, conversion type (see 
Supplemental Statement of the Case, March 1999), the veteran 
has not submitted any competent medical evidence, to include 
a medical opinion, which supports his claim of secondary 
service connection.  As such, a grant of service connection 
for dysthymic disorder is not warranted under 38 C.F.R. 
§ 3.310 (2000).  

As noted, it is the veteran's contention that his symptoms of 
depression and the diagnosis of dysthymic disorder are 
related to his period of active service or that in the 
alternative, the dysthymic disorder is proximately due to or 
the result of a service-connected disability.  The veteran is 
competent to report on that which comes to him through his 
senses, to include his symptomatology.  Layno v. Brown, 6 
Vet. App. 465 (1994).  However, as a layman the appellant is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Thus, the veteran's 
contentions regarding the etiology of his dysthymic disorder 
do not constitute competent evidence which may be used to 
support a claim for service connection therefor.  

The Board notes that in statements on appeal and at his 
personal hearing before the undersigned, the veteran has 
indicated that his treating VA psychiatrist, Dr. I., has told 
him that he has mental problems stemming from his military 
service.  A medical opinion from Dr. I has not been 
associated with the claims folder; however, the record 
contains extensive outpatient treatment notes documenting the 
veteran's VA treatment from Dr. I. regarding depression and a 
dysthymic disorder.  There is no indication from the record 
that Dr. I. has specifically related a dysthymic disorder to 
military service.  Furthermore, a VA examiner has clearly 
disassociated a dysthymic disorder from the veteran's other, 
separate psychiatric disability (hysterical neurosis, 
conversion type) for which service connection has already 
been established.  

As noted, it has been found that the duty to assist, as 
mandated by the VCAA, has been satisfied.  The Board notes 
that there is no specific contention from the veteran that 
his VA physician Dr. I. has related the specific psychiatric 
disability of dysthymic disorder to his military service.  
The veteran has been afforded notice of the evidence of 
record and the fact that the record lacks evidence of a 
positive association between the dysthymic disorder and the 
period of service.  However, a medical opinion which supports 
his contentions has not been obtained or submitted for 
consideration in conjunction with this claim.  In light 
thereof, and with consideration of the fact that the instant 
claim has been in appellate status for a period in excess of 
8 years, the Board has concluded that it is unnecessary to 
remand this claim (for a third time) in an attempt to obtain 
an opinion from Dr. I.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.")

For the reasons stated above, therefore, the Board finds that 
service connection is not warranted for a dysthymic disorder, 
either on a direct basis or as secondary to a service-
connected disability.  The Board has considered the benefit 
of the doubt doctrine; however, as the preponderance of the 
evidence is unfavorable, there is no doubt to be resolved.  
Accordingly, the veteran's claim is denied.  


Headache Disorder

The Board notes that in a September 1993 remand, the RO was 
directed to adjudicate a claim for service connection for 
headaches, as it was found that this claim was inextricably 
intertwined with the claim for an increased evaluation for 
service-connected hypertensive heart disease.  The claim for 
service connection for headaches was subsequently denied by 
the RO on the basis that the claim was not well grounded.  As 
noted, the requirement for submission of a well-grounded 
claim has been eliminated by the VCAA.  The Board finds that 
the revised statutory provisions must be applied in this 
instance as those provisions are more favorable; furthermore, 
in light of the fact that the decision herein is fully 
favorable it is found that no prejudice will result.  Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

In addition, the Board notes that additional treatment 
records have been associated with the record subsequent to 
the date of issuance of the most recent Supplemental 
Statement of the Case in March 1999.  Some of this additional 
evidence documents a period of hospitalization for treatment 
of cerebrovascular accident and residuals and symptoms 
thereof, including headaches.  Although the RO has not yet 
had the opportunity to consider this evidence in the first 
instance in conjunction with the instant claim for service 
connection for a headache disorder, the Board finds that the 
veteran will not be prejudiced thereby as the decision with 
regard to the claim for service connection for headaches is 
fully favorable.  See Bernard, supra; see also 38 C.F.R. 
§§ 19.31, 19.37 (2000).  

Having reviewed the record, the Board has concluded that 
service connection is warranted for a headache disorder, 
which has been claimed as secondary to the veteran's service-
connected hypertensive heart disease.  In the Board's view, 
the available evidence demonstrates that the veteran has a 
chronic headache disorder which is proximately due to or the 
result of his service-connected hypertensive heart disease.  

Service medical records show that 1966, the veteran underwent 
work-up for evaluation of possible hypertension.  In October 
1966, Darvon was prescribed on an as needed basis for 
headaches.  In November 1966, he was treated for complaints 
of headaches, dizziness, and epistaxis times 4.  In December 
1966, the veteran complained of throbbing headaches on a 
daily basis.  On the June 1968 report of medical history, 
completed at the time of separation, the veteran  noted a 
history of frequent or severe headache.  A notation of 
"headache, probably related to hypertension," is indicated 
on the separation examination report.  In March 1969, service 
connection was granted for hypertension and the veteran is 
currently rated for hypertensive heart disease.  

Post-service VA hospital summaries, examination reports, and 
outpatient treatment records show frequent treatment for 
complaints of headaches from the time of service to the 
present time.  In August 1977, the veteran complained of 
occasional headaches with elevated blood pressure.  A 
November 1977 mental health clinic record shows that the 
veteran complained of periods of tension and headache, with 
nervous tension.  An October 1978 medical record shows 
assessments which included headaches, questionable tension, 
questionable migraine.  A September 1983 medical record shows 
that the veteran complained of frequent headaches, and he 
reported that he woke up daily with a headache.  In January 
1984, the veteran was afforded a VA examination for 
Compensation and Pension purposes.  Regarding his nervous 
condition, specifically, the veteran complained of sleep 
disturbance and headaches at a frequency of three or four 
times a day.  

At a personal hearing in January 1991, the veteran testified 
that he takes Tylenol in the afternoon for his migraine 
headaches, and he reported that these headaches occur one or 
twice a week and seemed to be getting worse.  He also 
indicated that the headaches are caused by fluctuation in his 
blood pressure.  

An April 1992 medical record shows that the veteran 
complained of his usual chronic headaches.  Assessments 
included chronic migraines, exacerbation with switch from 
Diltiazem to Nifedipine (hypertension medications).  It was 
noted that Nifedipine would be discontinued.  An August 1992 
treatment note shows that the veteran had presented for 
follow-up of hypertension and continued headache.  It was 
noted that the veteran still complained of headaches which 
were exacerbated by incumbency, associated with periodic 
nausea and photophobia.  Assessments included non insulin-
dependent diabetes mellitus (NIDDM) and hypertension.  An 
October 1992 outpatient treatment record shows that the 
veteran had a long history of chronic headaches, with no 
change in character or frequency.  An assessment of 
"hypertension, poorly controlled," is indicated, and it was 
noted that "NO" would be discontinued as it was causing his 
headaches.  

A March 1993 outpatient treatment record shows that when 
receiving treatment for diabetes, the veteran complained of 
headache.  An assessment of hypoglycemic headache is 
indicated.  In September 1993, the veteran was hospitalized 
for a period of observation and evaluation as specified in 
the Board's May 1993 remand.  On admission, the veteran 
complained of migraines present for nearly 12 years, 
occurring once or twice a month.  The report shows that 
following evaluation, it was felt that the best explanation 
for the veteran's symptoms was that he had a very severe 
somatoform disorder which was manifested by conversion 
reaction of decreased sensation and exaggeration of joint 
pain manifested as such a disability that he must use 
crutches; atypical chest pain, and a variety of headaches, 
and this in a person with dysthymia.  On VA examination in 
1996, the veteran's history of chronic headaches was noted.  
Recent treatment records, dated in 1999, show complaints of 
headaches in conjunction with treatment for a cerebrovascular 
accident.  

At a personal hearing before the undersigned in October 2000, 
the veteran testified that he has been having headaches ever 
since the time of an in-service stroke in September 1968, at 
which time he was also diagnosed with essential hypertension.  
The veteran indicated that his doctors had told him that they 
believe his headaches are caused by leakage in the brain.  

Thus, the available evidence indicates that the veteran has a 
long standing headache disorder.  In the post-service 
treatment records, these headaches are attributed to various 
causes, including diabetes (hyperglycemic headache); 
migraines; the medications used to treat his service-
connected hypertension and hypertensive heart disease; and 
his mental health problems including a continuing diagnosis 
of dysthymia.  In addition, at the time of a September 1993 
evaluation the headaches were identified as a manifestation 
of the service-connected somatoform or conversion disorder.  
Post-service treatment records show complaints of headaches 
to various healthcare providers, including both medical and 
psychiatric practitioners.  

Therefore, the evidence suggests that the veteran experiences 
headaches which are related to nonservice-connected 
disorders, to include diabetes and treatment for a dysthymic 
disorder.  As noted, however, the headaches noted during the 
veteran's period of active service were attributed to his 
service-connected hypertension; and the post-service 
treatment records also document complaints of headaches in 
association with increased blood pressure and/or alteration 
of the types or dosage of medication used to treat 
hypertension.  In the Board's view, therefore, the veteran's 
post-service treatment for headaches (associated with 
hypertension and hypertensive medications) cannot be 
disassociated from his period of active service and the 
notation of treatment for hypertension-related headaches 
therein.  

Furthermore, while the veteran may experience headaches as a 
manifestation of his nonservice-connected dysthymic disorder 
and diabetes, and as a manifestation of his service-connected 
somatoform disorder, the available evidence establishes that 
he also suffers from headaches which are attributable to the 
service-connected hypertensive heart disease and the 
medications utilized therefor.  In light thereof, the Board 
finds that the evidence supports a finding that the veteran 
has a headache disorder which is proximately due to or the 
result of his service-connected hypertensive heart disease.  
Accordingly, it is found that a grant of service connection 
is warranted for the headache disorder under the provisions 
of 38 C.F.R. § 3.310 (2000).  


Increased Evaluation Claims

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   


Gouty arthritis

The veteran contends that an evaluation in excess of 20 
percent disabling is warranted for his service-connected 
gouty arthritis.  

Initially, the Board notes that the claim for an increased 
rating for hypertensive heart disease is being remanded to 
the RO in order to comply with due process considerations, to 
include consideration of evidence which was submitted after 
the RO's most recent review of the veteran's appeals in the 
March 1999 Supplemental Statement of the Case.  The 
additional evidence received subsequent to March 1999 
includes a May 1999 hospitalization summary showing admission 
diagnoses of intracranial bleeding and cerebrovascular 
accident.  The discharge summary indicates diagnoses which 
include gouty arthritis; however, there is no indication of 
treatment for or complaints of an episode of gouty arthritis 
at the time of this hospitalization.  Furthermore, the 
notation of "gouty arthritis" as a diagnosis in the May 
1999 discharge summary represents the only indication thereof 
which is found in the additional documentation submitted 
after March 1999.  

As such, the Board finds that this additional documentation 
cannot be characterized as "pertinent" to the claim for a 
higher evaluation for gouty arthritis, as the additional 
evidence provides no information which would aid in the 
evaluation of this disability or the degree of impairment to 
earning capacity associated therewith.  In light thereof and 
with consideration of the fact that this appeal has been 
ongoing since 1992, the Board finds that the required 
procedural considerations have been satisfied and that 
appellate adjudication with regard to this claim may proceed.  

Service connection for gouty arthritis was granted in 
February 1984, and an evaluation of 20 percent disabling is 
currently in effect for this disability.  Diagnostic Code 
5017 provides that gout is to be rated according to 
Diagnostic Code 5002, based on application of the criteria 
for rheumatoid arthritis (atrophic process).  Diagnostic Code 
5002 provides an evaluation of 20 percent based on evidence 
of one or two exacerbations a year in a well-established 
diagnosis.  A 40 percent rating is warranted for symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times per 
year.  A 60 percent rating is warranted for less than the 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times per 
year or a lesser number over prolonged periods.  

The Board has also considered the application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000) when rating this disability.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 
7, 10-11 (1996).  In assessing the functional loss, if any, 
of a musculoskeletal disability, inquiry must be directed 
towards findings of less movement that normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  It is the intent of 
the Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability, and 
actually painful, unstable, and maligned joints are entitled 
to at least the minimum compensable rating for the joint 
involved. 38 C.F.R. § 4.59 (2000).


Evidence

An August 1990 VA treatment record shows that the veteran 
reported multiple complaints related to his joints, and 
assessments included gout.  On VA outpatient treatment in 
October 1990, the veteran complained of a reoccurrence of 
gout in the joints since a decrease in the dosage of 
Allopurinol.  He reported an excess of facial oil and that 
his eyes were crusty in the evening and at night.  He was 
assessed as stable and the Allopurinol dosage was increased.  

On VA examination in December 1990, the veteran gave a 
history of hospitalization for gout in 1983, at which time 
fluid was removed from his knees.  Complaints included pain 
in various joints, particularly the feet and knees, and the 
pain appeared to be well-controlled with Allopurinol.  Gait 
was normal and free of any limp, and knee examination 
revealed no erythema, swelling, or crepitation.  Examination 
of the feet and ankles revealed no erythema or swelling.  The 
examiner provided an impression of history of gouty 
arthritis, with no significant objective signs of the same at 
present.  A December 1990 x-ray knee x-ray report shows that 
no abnormality was demonstrated, and x-ray examination of the 
feet revealed degenerative changes in the first metatarsal 
phalangeal joints of both feet, as well as spurs arising from 
the plantar borders of both os calcis.  

The record includes the report of a medical examination by 
M.M., D.O., P.A., which was conducted in January 
"illegible," and was requested in connection with the 
veteran's claim for Social Security disability benefits.  The 
report notes the veteran's history of inflammatory arthritis 
and loss of function of the extremities.  Additional 
complaints included decreased range of motion in the right 
wrist with arthritic changes as well as arthritis in his back 
which increases with bad weather.  The veteran was unable to 
walk without assistance and he used crutches bilaterally.  
Diagnoses included arthritis, and it was noted that the 
veteran had multiple medical problems and would have 
difficulty performing most activities related to work at this 
time.  

At a personal hearing before a local officer in January 1991, 
the veteran reported that he has gouty arthritis in the 
wrist, hips, elbows, knees, feet, and especially the big, 
index, and third toes.  He described ankle pain which bounces 
from foot to foot daily, and frequent swelling with 
limitation of motion in the feet, knees, wrists, and ankles.  
Although he had been doing exercises (including swimming) as 
prescribed, he was still having trouble with pain and 
mobility.  The veteran stated that he has a good gout attack 
once or twice a month, which might last 7-10 days until his 
medication straightens out his uric acid count.  He reported 
that right wrist swelling would cause pain when writing or 
trying to use the hand.  

On VA treatment in February 1991, the veteran reported a 
recent episode of acute gouty arthritis which was improving.  
On VA treatment in June 1991, he complained of pains in most 
joints which was relieved by Colchicine.  A November 1991 
physical therapy treatment note indicates that the veteran 
had received physical therapy for treatment of neck and 
shoulder pain.  

The record includes the report of a March 1993 evaluation 
which was conducted in conjunction with a Social Security 
disability claim.  The veteran presented with crutches and 
complaints of disability regarding arthritis and gout, and it 
was noted that other than gout, he had no specific arthritis 
diagnosis.  He described joint problems that traveled from 
joint to joint with a problematic joint all the time.  He 
specifically mentioned particular problems with his feet, 
knees, and right wrist.  He was right-handed and described 
difficulty writing due to right hand pain.  On physical 
examination, none of his joints revealed any findings of 
swelling, loss of range of motion, or deformity.  Both calves 
measured 17 inches and there were no areas of any peri-
articular atrophy.  No rash was found, and he ambulated with 
a slow gait.  In summary, he had a history of gout and 
arthritis with a present non-objective musculoskeletal 
examination.  

The record includes a medical assessment of ability to do 
work-related activities evaluation form which was completed 
by J.S., M.D.  It was noted that standing and walking were 
affected as the veteran used Canadian crutches because of 
arthritic pain.  It was noted that he could stand or walk for 
1 hour a day without interruption or for four hours total.  

At the time of an August 1993 social work summary, the 
veteran complained that arthritis and gout were especially 
disabling in the morning and he described constant pain in 
his legs and joints.  He had Canadian crutches which he used 
to ease the pain in his legs and hips, and gait was unsteady 
when he walked without the use of crutches.  A September 1993 
pain clinic consultation request form shows that the veteran 
had a 20 year history of gouty arthritis affecting his hips, 
knees, wrists, ankles, and feet, and that he utilized 
crutches to help with the pain.  

In September 1993, the veteran was hospitalized for 
observation and evaluation of his service-connected 
disabilities as specified in the Board's 1993 remand.  The 
report shows complaints of gout and arthritis affecting his 
knees, hips, wrists, ankles, and feet, causing so much pain 
that crutches were used to walk.  On examination at 
admission, he had voluntary reduced range of motion of the 
right shoulder and he complained of pain on movement of the 
hips, knees, and ankles bilaterally.  

The September 1993 consultation report shows that the veteran 
reported numerous attacks of gout, with the most recent 
occurring in June.  He described numerous "twinges," in 
various joints, especially bilaterally in the great toes and 
knees.  He indicated that his toes bother him the most.  Gait 
was slow, with no limp, and knee range of motion was from 
zero to 130 degrees bilaterally.  There was no instability, 
deformity, or effusion bilaterally.  Neurovascular 
examination was within normal limits.  The report shows an 
impression of history of gouty arthritis, with essentially 
normal examination, without evidence of significant sequelae 
due to gout arthritis.  

The hospital summary indicates that upon examination by 
Orthopedics and Rheumatology, it was felt that his disability 
was greatly in excess of any physical findings, indeed, there 
were no physical findings on direct examination or x-ray of 
his hip joints.  It was noted that it was somewhat surprising 
not to find evidence of gouty arthritis in an individual who 
was using crutches.  The discharge summary indicates that the 
best explanation for the situation was that the veteran had a 
very severe somatoform disorder which is manifested by a 
conversion reaction of decreased sensation, exaggeration of 
joint pain manifested as such a disability as he must use 
crutches, atypical chest pain for which he has required 
significant amount of nitroglycerin, and a variety of 
headaches, all in a person with dysthymia.  On the discharge 
summary, Axis I diagnoses included somatoform disorder, 
manifested by decreased sensation, chest pain, joint pain, 
disability, and headaches.   

A September 1993 wrist x-ray report shows findings of 
bilateral radiocarpal degenerative changes, right greater 
than left, with questionable dorsal intercalated segment 
instability and questionable small intra-articular 
osteocartilaginous loose body associated with the right 
radiocarpal joint.  Additional findings included moderate 
hypertrophic degenerative changes and mild subluxation 
involving the first MCP joint on the left.  A September 1993 
knee x-ray examination was normal.  

A June 1994 VA outpatient treatment record indicates that the 
veteran needed to go back on Allopurinol for high uric acid.  
In May 1995, the veteran sought VA treatment for complaints 
of a painful and swollen right elbow, and he also reported 
neck pain and headaches.  A notation of "sounds like gouty 
arthritis" is shown.  A subsequent May 1995 treatment note 
shows that the veteran was assessed with olecranon bursitis 
of the right elbow.  When seen for orthopedic evaluation in 
June 1995, the veteran reported that his index finger and 
thumb in the right hand were not doing well and that there 
was increased fluid in his right elbow.  It was noted that he 
had a history of gouty arthritis and that he had similar 
episodes 2 years before.  Objective findings included 
swelling in the area of the olecranon bursa and medial 
"illegible."  An assessment of "illegible" is indicated.  

In November 1995, the veteran complained of pain in his neck 
and right arm.  A notation of "has afternoon illegible, has 
had for years," is indicated.  A November 1995 physical 
therapy consultation note shows that the veteran was 
evaluation for treatment of right shoulder pain and right 
upper extremity pain, which he dated to the time of a 
previous cerebrovascular accident in 1968.  Outpatient 
treatment records, dated from 1996 to 1998, are negative for 
treatment or findings relative to gouty arthritis; however, 
various examination reports indicate a history of gouty 
arthritis.

On VA examination in December 1996, the examiner noted that 
it appeared to be more the physical conditions causing 
impairment in occupational and social functioning, primarily 
pain due to gouty arthritis and complaints of diabetes and 
hypertension.  Diagnoses included an Axis III assessment of 
multiple medical complaints, including gouty arthritis.  On 
VA cardiovascular examination in October 1998, it was noted 
that the veteran was on Allopurinol for treatment of gouty 
arthritis.  On VA mental disorders examination in October 
1998, it was noted that his past medical history was 
significant for gout and with regard to Axis III, diagnoses 
included gout.  

At his personal hearing before the undersigned in October 
2000, the veteran indicated that he was originally awarded 
benefits for gout and arthritis because his medications 
created the arthritis in the joints and the gout.  He 
testified that the gout and arthritis had gotten worse.  He 
indicated that he takes Allopurinol daily to minimize the 
pain and help control gout.  He stated that he gets painful 
flare-ups of arthritis on a daily basis, and that he has 
trouble getting out of bed.  He also reported eye problems, 
vertigo, and dizziness.  He indicated that the gout affects 
him in all joints lower than his hips, and bounces from one 
joint to another.  


Analysis

Having reviewed the record, the Board has concluded that an 
evaluation in excess of 20 percent disabling is not warranted 
for gouty arthritis.  In the Board's view, the available 
evidence does not indicate gouty arthritis is productive of 
symptomatology which is consistent with a rating in excess of 
20 percent under the appropriate diagnostic criteria.  

The available outpatient and hospital treatment reports 
indicate that treatment for isolated and acute episodes of 
gout in 1990, 1991, and 1995.  At times during the appeals 
period, gouty arthritis was indicated by history only and no 
objective findings were indicated on examination, such as at 
the time of a December 1990 VA examination and a March 1993 
evaluation for Social Security disability purposes.  During 
the period of hospitalization and evaluation by VA in 
September 1993, gouty arthritis was again diagnosed by 
history only and examination was essentially normal with no 
evidence of significant sequelae due to gout arthritis.  The 
veteran's complaints of constant arthritic pain were 
characterized as a manifestation of his service-connected 
conversion disorder, with exaggeration of joint pain 
manifested as such a disability as he must use crutches.  The 
1998 VA examination report indicates that the veteran 
continues to take Allopurinol in order to control his uric 
acid levels and for gout.  

Thus, the available objective evidence does not indicate that 
the service-connected gout is productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  In fact, the reports of objective examinations 
conducted during the appeals period have been negative for 
findings or sequelae associated with the service-connected 
gout disorder, and the evidence is not indicative of 
treatment for incapacitating exacerbations of gout occurring 
at a frequency of 3 or more times a year.  As such, the 
available objective evidence does not support the assignment 
of a 40 percent rating under Diagnostic Code 5002-5017.  

The Board is aware that in statements on appeal, the veteran 
has reported that he experiences 1-2 episodes of gout per 
month, and he has complained of constant joint pain in 
multiple areas of his body.  In addition, the outpatient and 
hospital treatment records show frequent complaints of 
multiple joint pain and functional impairment which the 
veteran associates with his gouty arthritis.  The veteran is 
competent to report on that which comes to him through his 
senses, to include his symptomatology (Layno v. Brown, 6 Vet. 
App. 465 (1994)), and thus, his contentions regarding the 
frequency of flare-ups of gout may be considered competent 
evidence with regard to his claim.  

In this case, however, the Board finds that the probative 
value of the veteran's subjective contentions is diminished 
by the fact that the outpatient treatment records document 
that he is preoccupied by his physical condition and tends to 
exaggerate his physical symptomatology.  Furthermore, his 
perceived degree of physical impairment has been attributed 
to his service-connected conversion disorder and the 
diagnosis of a severe somatoform disorder.  As noted, the 
veteran has undergone extensive work-ups for gout by both VA 
and the Social Security Administration during the course of 
the appeals period, and in each case the objective 
examinations were negative for pathology relative to gouty 
arthritis.  In light thereof, the Board has afforded greater 
evidentiary weight to the objective evidence and available 
treatment documentation, which does not indicate that gouty 
arthritis is productive of definite health impairment or 
incapacitating exacerbations at a frequency of 3 or more 
times per year.  

Likewise, the Board does not find that gouty arthritis is 
productive of functional impairment to a degree in excess of 
the current 20 percent rating which is currently in effect, 
such that a higher rating would be warranted in light of 
38 C.F.R. § 4.40, 4.45, 4.59 (2000) and the holding in 
DeLuca, supra.  The record does include evidence showing that 
the veteran utilizes crutches in order to walk and he has 
attributed his problems with mobility to the gouty arthritis; 
and in addition, on VA mental disorders examination in 1996, 
it was noted that it appeared to be more the physical 
conditions causing impairment in occupational and social 
functioning, primarily pain due to gouty arthritis and 
complaints of diabetes and hypertension.  

However, following extensive evaluation and observation by VA 
in September 1993, it was found that the veteran's physical 
complaints and impairment, including joint pain and the use 
of crutches for ambulation, were attributable to and a 
manifestation of his service-connected conversion disorder.  
The Board has afforded more evidentiary weight to the 
findings at the time of the September 1993 hospitalization, 
as the veteran underwent both medical and psychiatric work-up 
at that time and his evaluations included Rheumatology and 
Orthopedic consultations.  In the Board's view, therefore, 
the evidence shows that the veteran's current degree of 
functional impairment is attributable, in large part, to his 
service-connected psychiatric disorder, as opposed to the 
service-connected gouty arthritis.

Furthermore, the evidence suggests that at least part of his 
functional loss is attributable to nonservice-connected 
disability, such as diabetes, and other service-connected 
disabilities, including hypertensive heart disease.  
Therefore, an evaluation in excess of 20 percent disabling 
for gouty arthritis is not warranted on the basis of 
functional impairment under 38 C.F.R. § 4.40, 4.45, 4.59, or 
DeLuca.  See also 38 C.F.R. § 4.14 (2000) (the evaluation of 
the same disability or manifestations thereof under various 
diagnosis is to be avoided).  

In reaching its decision, the Board has considered the 
possible assignment of an extraschedular evaluation under 38 
C.F.R., Parts 3 and 4, notwithstanding whether the veteran or 
his representative requested such consideration. See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board finds that the record does not show the 
veteran's disability from gouty arthritis to be so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and warrant extra-schedular consideration. See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the reasons stated above, the Board finds that the 
schedular criteria for an evaluation in excess of 20 percent 
disabling have not been met for gouty arthritis.  As the 
preponderance of the evidence is unfavorable, there is no 
doubt to be resolved.  Accordingly, the claim is denied.  


Conversion disorder

The veteran contends that an evaluation in excess of 10 
percent is warranted for his service-connected conversion 
disorder.  Service connection for hysterical neurosis, 
conversion type, was granted in March 1970, at which time a 
30 percent rating was assigned under Diagnostic Code 9402.  
In a February 1972 rating decision, the rating for hysterical 
neurosis, conversion type, was reduced from 30 percent to 10 
percent, effective May 1, 1972.  At the time of a December 
1996 VA psychiatric examination, the examiner indicated that 
the terminology "hysterical neurosis" is no longer 
recognized as a diagnosis, and in the veteran's case, this 
appeared to be more of a conversion disorder.  As such, The 
Board has found it appropriate to frame the issue on appeal 
as entitlement to an evaluation in excess of 10 percent 
disabling for conversion disorder.  

Initially, the Board notes that during the pendency of this 
appeal, the schedular criteria for evaluation of mental 
disorders were changed, effective November 7, 1996.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991), see also VAOGCPREC 3-2000 
(April 2000).  

The Board has determined that in light of the evidence of 
record, the previously effective regulations pertaining to 
evaluation of mental disorders are more favorable to the 
veteran.  Specifically, the Board has determined that a 
higher evaluation of 50 percent disabling is warranted for 
the veteran's service-connected conversion disorder under the 
old criteria for evaluation of psychoneurotic disorders, as 
set forth in 38 C.F.R. § 4.132, Diagnostic Code 9402 (1996).   

Under Diagnostic Code 9402, a 30 percent rating requires 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  
 
The prior regulations pertaining to evaluation of mental 
disorders provide that in evaluating an impairment resulting 
from psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disabilities from mental disorders, 
contemplates those abnormalities of conduct, judgment and 
emotional reaction which affect economic adjustment, i.e., 
which produces impairment of earning capacity. 38 C.F.R. § 
4.129 (1995). The severity of a disability is based upon 
actual symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of a 
disability are time lost from gainful work and a decrease in 
work efficiency. The record and history of complaints are 
only preliminary to the examination. The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials. The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report in the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be. 38 C.F.R. § 4.130 
(1995).

The Board notes that the outpatient treatment and hospital 
reports document significant treatment for depression and a 
dysthymic disorder.  In 1996, a VA examiner concluded that 
the veteran's diagnosis of dysthymic disorder is separate 
from and unrelated to his service-connected hysterical 
neurosis, conversion type.  As such, the evidence relative to 
treatment for a dysthymic disorder is not discussed in depth 
herein, and the Board has not considered the symptomatology 
associated with the nonservice-connected dysthymic disorder 
in its determination with regard to the appropriate rating 
for the service-connected conversion disorder, and 38 C.F.R. 
§ 4.14 (2000).  




Evidence

On VA psychiatric examination in December 1990, diagnostic 
impressions included dysthymic disorder and rule out 
personality disorder, not otherwise specified.  The examiner 
noted that in light of the information available during his 
evaluation, the veteran did not meet the criterion for an 
evaluation of hysterical neurosis, conversion type.  

At a personal hearing in January 1991, the veteran testified 
that with regard to his hysterical neurosis, his symptoms 
included worsening depression, poor hygiene, isolation, and 
poor concentration.  He indicated that he felt as though he 
wanted to be over in a corner and just basically exist.  It 
was also indicated that activities were making his pain level 
increase and therefore triggered his reaction.  

The record includes the report of a June 1992 psychiatric 
examination which was conducted by E.G., M.D., in conjunction 
with the veteran's claim for Social Security disability 
benefits.  Complaints included poor memory, concentration 
difficulties, depression, loss of motivation, social 
isolation, disturbed sleep, loneliness, fatigue, and anxiety.  
On mental status examination, speech was digressive and 
somewhat rambling.  Mood was serious, and thought processes 
were vague, digressive, and concrete.  Thought content 
revealed no psychotic symptoms.  Elements of functional 
overlay, overvaluation, and overdetermined ideation were 
noted.  Although many of his complaints appeared to have some 
physiologic and anatomic authenticity and consistency, he was 
preoccupied with these complaints and tended to exaggerate 
them.  Unless interrupted, he would recite his medical 
conditions and treatments in detail.  He was fully oriented 
and showed no gross deficits of recent and remote memory, 
retention and recall, fund of information, or ability to 
calculate.  Insight was poor and judgment was slightly 
regressed but intact.  

The following diagnoses are indicated:  Axis I, depressive 
disorder (dysthymia), and undifferentiated somatoform 
disorder; Axis II, none; Axis III, history of angina, 
hypertension, gout, osteoarthritis, diabetes, coronary artery 
disease, and migraines, and status post cerebrovascular 
accident, 1968;  Axis IV, severity of psychosocial stressors, 
moderate; physical problems, depression, unemployed; and with 
regard to Axis V, Global Assessment's of Functioning's of 64, 
current, and 64, highest past year.  

The examiner commented that the veteran showed evidence of a 
depressive disorder (dysthymia) and an undifferentiated 
somatoform disorder.  It was noted that although many of his 
physical complaints had anatomic and physiological 
authenticity and consistency, his complaints and his 
preoccupation with his condition appeared to be in excess of 
what would be expected for objective medical findings.  From 
a psychiatric standpoint, he showed moderate limitations in 
his ability to function in social and occupational settings.  
In the examiner's opinion, the veteran showed moderate 
constriction of interest, moderate restriction of ability to 
carry out daily activities and chores, moderate interference 
in the ability to relate with others, moderate deterioration 
in personal habits and hygiene; moderate deterioration in 
concentration and task performance; and moderate 
decompensation in work-or work-like settings.  It was noted 
that the above-mentioned criteria applied to the veteran's 
psychiatric condition but when merged with his physical 
condition, the negative prognosis for work could be 
aggravated.  
 
The record includes the report of an August 1993 
psychological evaluation, which was conducted by D.T., 
Psy.D., in conjunction with the veteran's social security 
claim.  On mental status examination, he was alert and 
oriented and he appeared his stated age.  He sat 
uncomfortably in a chair and demonstrated a moderate degree 
of pain behavior.  Mood was subjectively depressed.  Affect 
was appropriate to thought content, situation, and subjective 
mood.  Speech was normal in quality and loquacious in 
content.  He demonstrated no overt evidence of thought 
disturbance.  There was evidence of passive suicidal ideation 
in the form of preferring to be dead rather than in pain.  
There was no evidence of aggressive ideation.  

The examiner noted a high probability that MMPI-2 testing was 
invalid, due to symptom exaggeration.  The veteran appeared 
to be excessively focused on bodily functioning, and pain and 
poor health were the main focus of his life.  In short, he 
was obsessed with his ill health and he was almost unable to 
form relationships, deal with others effectively, or find any 
purpose in his life.  He appeared to have been plagued for 
years by hopeless ruminations and he scored in the severely 
depressed range on the Beck Depression Inventory; however, 
given his performance on the MMPI-2 it was likely seen as an 
exaggeration.  In conclusion, the examiner noted that the 
veteran appeared to have given an exaggerated picture of his 
dysfunction, and that the picture was that of an individual 
with chronic personality maladjustment, probable long-
standing depression, and a variety of physical illnesses.  
Because of the apparent exaggeration, it was difficult for 
the examiner to comment on the true extent of his emotional 
disturbance.  

The following impressions are indicated:  Axis I, dysthymia, 
rule out: somatoform disorder; Axis II, personality disorder 
with schizoid and avoidant features; and Axis III, arthritis, 
diabetes, and hypertension, by report.  The examiner noted 
that it was likely that the veteran's emotional disturbance 
was caused or exacerbated by pain and dysfunction associated 
with his physical illness.  It was also highly probable that 
emotional disturbance was causing an exacerbation of physical 
dysfunction and symptomatology.  In the examiner's opinion, 
the level of emotional disturbance, i.e. depression, was not 
sufficient by itself to present him from holding gainful 
employment, but was seen as an aggravating factor in 
conjunction with any documented physical disabilities.  

In September 1993, the veteran was hospitalized for a period 
of observation and evaluation as specified in the Board's 
1993 remand.  It was noted that the veteran had complained of 
major depression present for some 4 years, manifested by 
nervousness, difficulty sleeping at night, and a sense of 
despair secondary to his inability to work because of his 
multiple problems.  On examination, he went into incredible 
detail about his illnesses.  Affect was pleasant, almost 
cheerful, and did not match the description of his 
depression.  He spoke spontaneously about his father and his 
inability to function well because of his many disabilities.  
He was oriented times 3, and concentration, calculations, and 
general information were good.  Insight and judgment appeared 
normal.  During his hospital course, the veteran was 
outwardly cooperative but frequently unhappy with his care. 

He was examined in detail by the Neurology service who could 
find no evidence for an old stroke and it was felt that his 
apparent decreased sensation had presented some type of 
conversion phenomenon.  He appeared to have a dependent, 
somewhat histrionic personality style and to have a sense of 
failure and disability on a chronic basis which would 
probably justify a diagnosis of dysthymia.  It was noted that 
it was somewhat surprising in a person with hypertension and 
insulin dependent diabetes mellitus (IDDM), to not find 
significant evidence for vascular disease on MRI or the 
neuropsychiatric testing or to find evidence of gouty 
arthritis in an individual who was using crutches.  

The discharge summary indicates that it would appear that the 
best explanation of this situation is that the veteran has a 
very severe somatoform disorder which is manifested by a 
conversion reaction of decreased sensation, exaggeration of 
joint pain manifested as such a disability as he must use 
crutches, atypical chest pain for which he has required 
significant amounts of nitroglycerin, and a variety of 
headaches, all in a person with dysthymia.  It was also noted 
that somatiform disorder is a diagnosis of exclusion and 
there is always the possibility that the inability to 
demonstrate objective evidence of disease is a function of 
inadequate instrumentation.  The following diagnoses are 
indicated in the discharge summary:  Axis I, somatoform 
disorder, manifested by decreased sensation, chest pain, 
joint pain, disability, and headaches; and dysthymia; Axis 
II, none; Axis III, IDDM; hypertension; history of gout with 
arthritis; and atypical chest pain; Axis IV, 1; and Axis V, 
uncertain/uncertain.  

In a 1993 decision, a Social Security Administration found 
that the veteran had several impairments which were 
considered to be severe, to include depressive disorder 
(dysthymia), an undifferentiated somatoform disorder, and an 
avoidant personality disorder.  Entitlement to Social 
Security disability benefits was granted on the basis of a 
primary diagnosis of dysthymia and a secondary diagnosis of 
somatiform disorder.  

On VA examination in December 1996, the veteran reported 
post-service employment as a truck driver, as a post office 
clerk, and as a Deputy Sheriff.  He last worked in 1990 as a 
clean-up person at his church.  He stated that he quite work 
because of all of his "conditions."  The veteran complained 
of depression, irritability, and constant headaches.  He 
denied psychotic symptoms, problems with anxiety, and 
suicidal or homicidal ideation, intent, or plan.  It was 
noted that he lived with his second wife and their son, and 
that he had a very close relationship with his son.  The 
veteran indicated that he maintains the house and does the 
shopping.  He stated that he enjoyed spending time with his 
son, swimming, camping, and going to the movies.  He 
indicated that he was not as active as he used to be in the 
Masons and the Shriners as he has so much difficulty walking 
due to his arthritis.  

On mental status examination, he appeared his stated age and 
he used canes ambulate.  Dress was casual and he was wearing 
jeans that were somewhat dirty and torn.  Speech was coherent 
and logical, but he was somewhat over-inclusive and very 
focused on his medical problems.  He went into great detail 
and was somewhat circumstantial and somewhat histrionic at 
times.  Mood was described as "fair."  Affect appeared 
somewhat bright and he described a full range.  He was 
appropriate and he did not appear depressed.  Attention and 
concentration was intact, as was memory.  

The examiner commented that he did not feel that there was 
any relationship between the veteran's dysthymic disorder and 
his service-connected hysterical neurosis, conversion-type.  
It was noted that due to hysterical neurosis and his ability 
to perform substantial and gainful employment, it was felt 
that the conversion disorder would not affect the veteran's 
ability to seek gainful employment and would not cause a 
significant amount of social and industrial impairment.  The 
examiner noted that it appeared to be more his physical 
conditions that were causing impairment in his occupational 
functioning, as well as social functioning, primarily his 
pain due to gouty arthritis and his complaints of diabetes 
and hypertension.  It was further noted that the terminology 
"hysterical neurosis," was no longer recognized as a 
diagnosis, and this appeared to be more of a conversion 
disorder.  It as noted that he continued to meet the criteria 
for a conversion disorder with primarily a sensory deficit.  
In regards to the conversion disorder, it was felt that this 
was a mild impairment in his ability to gain employment, as 
it appeared that the physical aspects were more difficult for 
the veteran in regard to employment.  

The following diagnoses were provided:  Axis I, 1. dysthymic 
disorder, 2. conversion disorder (this is a type of 
somatoform disorder), with sensory deficit; Axis II, 
personality disorder, not otherwise specified, to include 
dependent and histrionic traits; Axis III, multiple medical 
complaints, including hypertension, insulin dependent 
diabetes mellitus, gouty arthritis, angina, and right-sided 
numbness; Axis IV, stressors include multiple medical 
problems, chronic pain, and an inability to work due to his 
medical problems; and Axis V, a GAF of 61.  

On VA examination in 1998, the veteran reported numerous 
somatic complaints, and it was noted that he was dramatic and 
endorsed symptoms connected with all major organ systems of 
the body.  It was noted that he lived with his wife and son 
in his own home.  On mental status examination, the veteran 
was alert and cooperative.  He was in a wheelchair and he was 
appropriately dressed and groomed.  Speech was dramatic and 
he described events in meticulous detail.  Mood was slightly 
anxious and affect had full range.  He was able to 
concentrate and insight and judgment were good.  

The following diagnoses were provided:  Axis I, somatization 
disorder, moderate in intensity; Axis II, none; Axis III, 1. 
hypertensive heart disease, gout, hypertension; Axis IV, poor 
coping skills and ongoing medical problems; and Axis V, a 
current GAF of 60.  The examiner commented that the veteran 
met the criteria for a diagnosis of somatization disorder, as 
he endorsed several symptoms from all major organ systems.  
It was noted that this disorder had moderately to severely 
affected his ability to maintain employment and to have good 
relationships with his wife.  

At a personal hearing before the undersigned in October 2000, 
the veteran testified that the problems related to his 
service-connected conversion disorder include improper sleep 
mode.  His representative argued that a lot of the conditions 
that the veteran suffers from are basically non-existent and 
are a manifestation of somatiform disorder.  The 
representative stated that these conditions are extremely 
exacerbating that the veteran cannot work, and he stated that 
they were looking for an extraschedular evaluation for the 
condition, because the veteran believes that he has these 
conditions and he cannot work as a result.  It was argued 
that a higher rating is warranted as a result of this 
occupational and social impairment.  


Analysis

Having reviewed the record, the Board has determined that an 
increased evaluation of 50 percent disabling is warranted for 
the veteran's service-connected conversion disorder.  In the 
Board's view, the evidence compiled during the appeals period 
indicates that the symptomatology associated with the 
service-connected conversion disorder most closely 
approximates the criteria for a 50 percent rating under the 
previously effective criteria, based on evidence of 
considerable industrial impairment.  

The available evidence indicates that the veteran's service-
connected conversion disorder is primarily manifested by a 
disabling preoccupation with and exaggeration of physical 
symptomatology and complaints.  On psychiatric examination 
for Social Security purposes in 1992, Axis I diagnoses 
included an undifferentiated somatoform disorder, and the 
examiner found that the veteran showed moderate limitations 
in social and occupational settings, to include moderate 
impairment in the ability to relate with others, maintenance 
of physical hygiene, and restriction of ability to perform 
daily activities.  On VA hospitalization in September 1993, 
it was found that the veteran had a very severe somatoform 
disorder, manifested by a conversion reaction of decreased 
sensation, exaggeration of joint pain, atypical chest pain, 
and headaches.  On VA examination in 1996, the examiner 
concluded that the service-connected conversion disorder was 
productive of a mild impairment in the ability to gain 
employment.  On VA examination in 1998, Axis I diagnoses 
included somatization disorder, moderate in intensity, and it 
was noted that the veteran's somatization disorder had 
moderately to severely affected his ability to maintain 
employment and to have good relationships with his wife.  

Thus, the evidence indicates that during the appeals period, 
various psychiatric and psychological examiners have assessed 
the service-connected conversion disorder as productive of 
mild, moderate, and moderate to severe impairment in social 
and occupational functioning.  In the Board's view, the 
overall disability picture is consistent with a moderate 
degree of impairment, in light of the objective findings 
demonstrated on mental examinations and the assignment of GAF 
scores in the range of 60 (which equates to moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning) to 64 (which equates to some mild symptoms or 
some difficulty in social, occupational, or school 
functioning).  Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  

The Board has concluded, therefore, that this moderate degree 
of occupational and social impairment attributable to the 
service-connected conversion disorder is consistent with the 
criteria for a 50 percent rating under the previously 
effective criteria for evaluation of conversion disorder, as 
provided by Diagnostic Code 9402.  Specifically, the evidence 
is indicative of considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, as the examiners have indicated that the 
somatization disorder, to include the veteran's preoccupation 
with his physical problems, is productive of moderate 
interference in the ability to relate with others and has 
affected the veteran's relationship with his wife.  In 
addition, the evidence suggests that the veteran's 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment, 
as there is evidence of moderate deterioration in 
concentration and task performance and moderate 
decompensation in work-or work-like settings.  Furthermore, 
the 1998 VA examiner indicated that the somatization disorder 
had moderately to severely affected his ability to maintain 
employment.  

In light of the foregoing, the Board finds that the 
disability picture presented most closely approximates the 
criteria for an evaluation of 50 percent disabling under 
Diagnostic Code 9402, with consideration of the previously 
effective rating criteria for evaluation of mental disorders.  

In reviewing the record, the Board has considered whether an 
evaluation of 70 percent disabling is warranted for the 
service-connected conversion disorder under the old criteria.  
In the Board's view, the evidence does not establish that the 
veteran's conversion disorder, by itself, is productive of a 
severe impairment in the ability to maintain employment.  
Although many of the veteran's physical complaints are 
attributable to his service-connected conversion disorder, he 
also has other disabilities, including nonservice-connected 
diabetes mellitus and service-connected hypertensive heart 
disease, which are productive of occupational impairment.  In 
addition, the record shows that the veteran has reported 
having a good relationship with his son and he is married to 
and has maintained a relationship with his wife.  Finally, 
the GAF scores assigned during the course of the appeals 
period are not indicative of severe industrial impairment 
attributable to the service-connected conversion disorder.  
For these reasons, the Board finds that an evaluation in 
excess of 50 percent disabling is not warranted for the 
service-connected conversion disorder under the previously 
effective criteria.  

The Board has also considered the assignment of an evaluation 
in excess of 50 percent disabling in light of the new 
criteria pertaining to evaluation of conversion disorders, as 
set forth in Diagnostic Code 9424.  Under the new criteria, a 
70 percent rating is warranted where there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

While there is evidence of neglect of personal appearance (by 
the veteran's own admission) and difficulty adapting to 
stressful circumstances, including work or a work-like 
setting, the Board does not find that the criteria for a 70 
percent rating are substantially met under the new rating 
criteria.  As noted, the veteran has been able to establish 
and maintain effective relationships with family members, and 
the evidence does not indicate symptoms such as suicidal 
ideation, obsessional rituals, impaired impulse control, or 
spatial disorientation.  The veteran does suffer from 
depression; however, his dysthymic disorder has been found to 
be separate from and unrelated to the service-connected 
conversion disorder and the symptomatology associated with 
his depressive disorder may not be considered in conjunction 
with a rating for the service-connected conversion disorder.  
38 C.F.R. § 4.14 (2000). Finally, the GAF scores are not 
indicative of a degree of occupational impairment which is 
consistent with a 70 percent rating.  In light thereof, the 
Board finds that the overall disability picture presented 
does not comply with the criteria contemplated for a 70 
percent rating under the new rating criteria.  

In reaching its decision, the Board has considered the 
possible assignment of an extraschedular evaluation under 38 
C.F.R., Parts 3 and 4, especially in light of the fact that 
the veteran's representative has requested consideration 
thereof. See Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 
(1991).  However, the Board finds that the record does not 
show the veteran's disability from conversion disorder to be 
so exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and warrant extra-schedular consideration. See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the reasons stated above, therefore, the Board finds that 
an evaluation of 50 percent disabling is warranted for the 
veteran's service-connected conversion disorder, formerly 
characterized as hysterical neurosis, conversion type.  
Accordingly, the claim for an increased evaluation is 
granted.  


ORDER

Service connection is denied for a dysthymic disorder.  

Service connection is granted for a headache disorder, as 
secondary to service-connected hypertensive heart disease.  

An evaluation in excess of 20 percent is denied for gouty 
arthritis. 

An increased evaluation of 50 percent is granted for 
conversion disorder, subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

Having reviewed the record, the Board has determined that the 
claim for an evaluation in excess of 30 percent disabling for 
hypertensive heart disease must be returned to the RO in 
order to conduct further evidentiary development and to 
ensure compliance with due process considerations.  The Board 
recognizes that this remand represents the third attempt to 
complete the evidentiary development with regard to this 
claim, and the additional delay in the appellate adjudication 
of these claims is greatly regretted.  However, the Board has 
concluded that with regard to this specific claim, the record 
contains evidentiary and due process deficiencies which 
preclude adjudication at this time.  

The Board notes during the pendency of the veteran's appeal, 
the criteria pertaining to evaluation of cardiovascular 
diseases were amended, effective January 12, 1998.  Thus, the 
Board must determine whether the old or the new criteria are 
more favorable to the claim on appeal.  See Karnas, supra.  
For evaluations in excess of 30 percent, the revised criteria 
for hypertensive heart disease (Diagnostic Code 7007) require 
consideration of objective findings as indicated by exercise 
testing, to include the number of metabolic equivalents 
(METs) at which dyspnea, fatigue, angina, dizziness, or 
syncope are produced.  Additional criteria include the extent 
of left ventricular dysfunction based on ejection fraction 
percentage.  38 C.F.R. § 4.104 (2000).  

In requesting a new VA cardiovascular examination in 1998, 
the RO specified that the evaluation should be conducted in 
light of the recently revised criteria; however, the December 
1998 examination report did not include objective findings 
obtained on exercise testing as measured by METs, and the 
absence/presence of left ventricular dysfunction was not 
indicated.  Therefore, the VA examinations currently of 
record are inadequate for evaluating the veteran's service-
connected heart disease under the recently amended criteria 
pertaining to evaluation of cardiovascular disorders.  As 
such, the Board is unable to make a determination as to 
whether the old or the new criteria are more favorable to the 
veteran.  On remand, the veteran will be afforded a new 
cardiovascular examination in order to identify the degree of 
impairment associate with his service-connected hypertensive 
heart disease.  

In addition, the record reflects that the claim for a higher 
evaluation for hypertensive heart disease was most recently 
reviewed by the RO in March 1999, at which time a 
Supplemental Statement of the Case was issued.  Since that 
time, additional evidence has been associated with the claims 
folder, to include documentation which was received at the RO 
in September 1999 and October 1999, as well as documentation 
which the veteran's representative personally delivered to 
the undersigned following a travel board hearing in October 
2000.  By letter dated October 19, 1999, the veteran was 
notified that his appeal was being returned to the Board for 
adjudication following completion of the development 
specified in the January 1996 remand.  Thus, some of the 
additional evidence submitted since March 1999 was received 
at the RO prior to the time that his claim was returned to 
the Board; some was received at the RO after that time; and 
some was received following a personal hearing in October 
2000.  

This additional evidence is pertinent to the veteran's claim 
for an increased evaluation for hypertensive heart disease, 
and this noted documentation has not yet been considered by 
the RO in conjunction with the veteran's appeal, as the 
record does not indicate discussion of this evidence in a 
rating decision or Supplemental Statement of the Case.  In 
addition, there is no indication that the veteran has 
provided a written waiver of review of this evidence by the 
RO in the first instance.  On remand, the RO will have the 
opportunity to review this evidence in the first instance in 
conjunction with the instant claim.  See 38 C.F.R. §§ 19.31, 
19.37, 20.1304 (2000).  

The Board notes that adjudication of the claim for 
entitlement to a total rating based on individual 
unemployability is being deferred, pending completion of the 
development specified in this remand.  





Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for a cardiovascular examination for the 
purpose of identifying the degree of 
impairment associated with his service-
connected hypertensive heart disease.  
All special tests and studies should be 
conducted as indicated, and all objective 
findings should be noted in detail.  The 
testing should include determination of 
the METs at which dyspnea, fatigue, 
angina, dizziness, or syncope is 
produced.  If a laboratory determination 
of METs by exercise testing cannot be 
done for medical reasons, the examiner 
must estimate the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  In addition, the examiner 
should specifically indicate whether the 
hypertensive heart disease is manifested 
by left ventricular dysfunction and 
ejection fraction should be expressed in 
terms of percentage.  The examiner should 
also indicate whether there is evidence 
of chronic congestive heart failure or 
more than one episode of acute congestive 
heart failure during the past year, and 
whether the hypertensive heart disease is 
manifested by marked enlargement of the 
heart (confirmed by roentgenogram); the 
apex beat beyond the midclavicular line; 
sustained diastolic hypertension 
(diastolic 120 or more) which may have 
later been reduced; dyspnea on exertion; 
and more than light manual labor 
precluded.  The examiner should further 
indicate whether the service-connected 
heart disease is manifested by definite 
signs of congestive failure with more 
than sedentary employment precluded.  

Complete rationales and bases should be 
provided for any opinions given and 
conclusions reached.  If any of the 
requested findings cannot be provided, 
the reasons therefor should be expressly 
indicated in the record.  The claims 
folder and a copy of this remand should 
be provided to the examiner prior to the 
examination.  

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report, and 
the RO must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  Notification of this 
regulation is hereby given.  

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that the specified 
evidentiary development has been 
completed to the extent possible.  If any 
development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA 
physician-reviewer does not contain all 
of the requested findings, it should be 
returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the claim for an evaluation in 
excess of 30 percent disabling for 
hypertensive heart disease based on all 
of the evidence which is now of record, 
to include consideration of all 
additional documentation submitted since 
the time of the most recent Supplemental 
Statement of the Case was issued in March 
1999.  In addition, the RO should review 
the claim for an total rating based on 
individual unemployability.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.








The purpose of this remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



